DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hazani (US 2018/0264209) in view of Cameron (US 2017/0020196).
  Regarding claim 1, Hazani discloses control device for controlling an operation of an aerosol nebulizer system  said aerosol nebulizer system (abstract; page 9, [0199])  comprising an aerosol generator  for nebulizing a liquid (page 5, [0136-0137]); page 11, [0253-0254]) and a plurality of sensor units (plurality of detectors in page 6, [0164])  said control device (page 6, [0150]) comprising: a communication unit (computation unit 240), configured to establish a wireless communication connection and to perform data transmission with the aerosol nebulizer system (page 8, [0194-0195]).
   Hazani discloses all the limitations set forth above but fails to explicitly disclose a sensor data control unit, configured to trigger a selection of sensor data related to the sensor units to be wirelessly transmitted to the control device.
  However, Cameron discloses a sensor data control unit (page 9, [0087]), configured to trigger a selection of sensor data related to the sensor units to be wirelessly transmitted to the control device (page 9, [0087]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the features of Cameron within the system of Hazani in order to deliver aerosol medication to patients thereby increasing the safety of the system.
 Regarding claim 2, Hazani and Cameron disclose all the limitations set forth in claim 1 and Cameron further discloses wherein the selected sensor data are required for providing a real-time feedback at the control device (page 14, [0120]).
 Regarding claim 3, Hazani and Cameron disclose all the limitations set forth in claim 1 and Cameron further discloses wherein the sensor data control unit  is further configured to control an operation mode of one or more of the sensor units (page 5, [0065]; page 13, [0117]). 
 Regarding claims 4-5,  Hazani and Cameron disclose all the limitations set forth in claim 1 and Cameron further discloses wherein the operation mode includes a power mode switching (fig. 1; page 6, [0071]).
 Regarding claim 6, Hazani discloses wherein the sensor units include at least two of:
 an aerosol sensor unit; an operation state sensor unit;  a breathing maneuver sensor unit;  an environmental condition sensor unit;  a user recognition sensor unit; an aerosol generator identification sensor unit;  a medication identification sensor unit;  a medication fill level sensor unit;  an aerosol nebulizer battery sensor unit (page 1, [0002-0005]).
 Regarding claim 10, Hazani discloses an evaluation unit  configured to determine whether or not a user uses the aerosol nebulizer system  and/or the spirometer system  and/or the respiratory gas analysis system  according to a predetermined therapy and diagnostic protocol (page 1, [0002-0006]).
  Regarding claim 11, Hazani discloses wherein the evaluation unit  is configured to use the sensor data of the sensor units and/or the additional sensor data of the additional sensor units to determine an adherence to the predetermined therapy and/or diagnostic protocol, in particular one or more of:

to compare actual treatment and/or diagnostic intervals with the predetermined therapy and diagnostic protocol;  to compare actual treatment durations with the predetermined therapy protocol;
 to compare an actual inhalation/exhalation pattern of the user with an inhalation/exhalation pattern as defined by the predetermined therapy and diagnostic protocol; 
 to determine an actual aerosol delivered dose and/or deposition in the lungs of the user;
   to determine environmental factors; and/or
 to predict an imminent exacerbation of the user (lung deposition in page 1, [0002-0006]).
  Regarding claim 12, Hazani discloses  wherein the evaluation unit is operationally connected to a user recognition unit (when the user inhales through the mouthpiece in page 1, [0002-0006]).
  Regarding claim 13, Hazani and Cameron disclose all the limitations set forth in claim 1 and Cameron further discloses wherein the evaluation unit @3) is further configured to generate an emergency call or alert function based on the evaluation of the sensor data of the sensor units and/or the additional sensor data of the additional sensor units (page 5, [0065]; page 13, [0117]). 
 Regarding claim 14, Hazani discloses wherein the evaluation unit is further configured to provide an indication when the user deviates from the predetermined therapy and diagnostic protocol by more than a predetermined threshold (page 1, [0002-0006]).
 Regarding claims 15-16, Hazani discloses  wherein the evaluation unit @3) is further configured to determine a usage error of using the aerosol nebulizer system @9) and/or the spirometer system and/or the respiratory gas analysis system (page 1, [0002-0006]).
 Regarding claim 17, Hazani discloses wherein the evaluation unit @3) is further configured to determine whether a part of the aerosol nebulizer system  and/or a part of the spirometer system and/or a part of the respiratory gas analysis system 69} requires maintenance or replacement (page 1, [0002-0006]).

   Regarding claim 18, Hazani discloses wherein the evaluation unit is further configured to transmit a notification message when determining a usage error, error condition, and/or when a part of the aerosol nebulizer system  and/or a part of the spirometer system $9} and/or a part of the respiratory gas analysis system requires maintenance or replacement (page 1, [0002-0006]).
 Regarding claim 19, Hazani discloses wherein the control device further adapts configuration data of the aerosol nebulizer system  and/or the spirometer system  and/or the respiratory gas analysis system  in particular to user-specifically adapt thresholds and/or parameters used for a visual, audio, and/or haptic indication (page 1, [0002-0006]).
 Regarding claim 20, Hazani and Cameron disclose all the limitations set forth in claim 1 and Cameron further discloses wherein the wireless connection communication connection is one of a Bluetooth connection, a Bluetooth Low Energy connection, a near field connection, a WiFi or WLAN connection, an infrared connection, or a radio connection (page 3, [0056]).
 Regarding claim 21, Hazani discloses wherein the control device is one of a smartphone, a tablet or another portable or wearable device (page 3, [0070]).
  Regarding claim 22, Hazani discloses wherein the processing unit  of  the aerosol nebulizer system includes a data filtering and/or data logic to reduce the data amount to be transmitted to the control device (page 6, [0159-0163]).
 Regarding claims 23-24, Hazani discloses wherein the aerosol generating nebulizer system  is further provided with  a mixing chamber  into which the aerosol generator releases the aerosol;  an inhalation valve ; and  anexhalation valve (page 1, [0002-0006]).
 Regarding claim 25, Hazani discloses comprising instructions which, when executed on at least one processor of a computer, cause the at least one processor to function as a control device (fig. 1-fig. 2).
Regarding claim 26, Hazani discloses having stored thereon a computer program (fig. 1-fig. 2).
 Regarding claim 27, Hazani discloses wherein the carrier is one of an electrical signal, optical signal, radio signal, or computer-readable storage medium (fig. 1-fig. 2).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hazani in view of Cameron as applied to claim 1 above, and further in view of Bui et al. (US 2002/0138017). 
 Regarding claim 7, Hazani and Cameron disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the control device is further configured for controlling a spirometer system and/or a respiratory gas analysis system , said spirometer system and/or said respiratory gas analysis system  comprising a plurality of additional sensor units, wherein the communication unit is further configured to establish a wireless communication connection and to perform data transmission with the spirometer system  and/or the respiratory gas analysis system and the sensor data control unit is further configured to trigger a selection of additional sensor data of the additional sensor units to be wirelessly transmitted to the control device.
 However, Bui discloses wherein the control device is further configured for controlling a spirometer system and/or a respiratory gas analysis system , said spirometer system and/or said respiratory gas analysis system  comprising a plurality of additional sensor units, wherein the communication unit is further configured to establish a wireless communication connection and to perform data transmission with the spirometer system  and/or the respiratory gas analysis system and the sensor data control unit is further configured to trigger a selection of additional sensor data of the additional sensor units to be wirelessly transmitted to the control device (page 3, [0048-0049]).
   Therefore,  it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the features of Bui within the system of Hazani and Cameron in order to deliver aerosol medication to patients thereby increasing the safety of the system.
  Regarding claim 8, Hazani, Cameron and Bui disclose all the limitations set forth in claim 1 and Cameron further discloses wherein the sensor data control unit is further configured to select an operation mode of one or more of the additional sensor units (page 5, [0065]; page 13, [0117]). 
  Regarding claim 9, Hazani discloses  wherein the additional sensor units include at least two of:  a lung diagnostic sensor unit; a breathing gas sensor unit;  a battery sensor unit;  a temperature sensor unit;
a user recognition sensor unit (page 1, [0002-0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran et al. (US 2020/0008299) discloses flexible printed electronics.
Morrison et al. (US 2016/0325057) discloses compliance monitoring module for a breath-actuated inhaler.
Yamamoto Hirohito (US 2004/0045547) discloses ultrasonic………..controlling same.
Stenzler Alex (US 2009/0056708) discloses device, system………..lungs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
June 4, 2022

                                                                                /DANIEL PREVIL/                                                                                Primary Examiner, Art Unit 2684